DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 01/19/2021 has been entered and made of record. This application contains 20 pending claims. 
Claims 1-5, 7-16 and 18-22 have been amended.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. 
In response to the remarks, the applicant argued that BOETTCHER does not teach “based on the spectrum (of the secondary current), the amplitude of the first primary current. Boettcher only teaches determining the frequency of the first primary current. The amplitude of the first primary current is not determined, only the current difference between the first and the secondary current”.
n*N and equation (3) show the relationship between ip and is. Therefore, the prior art meets the limitation.



	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12, 15-20 and 22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by BOETTCHER (US 20160033555, provided by applicant, hereinafter BOETTCHER).

Regarding to claim 1, BOETTCHER discloses a current sensor arrangement (fig. 1) comprising: 
a first primary conductor (primary winding 1) configured to conduct a first primary current (IP) having a first current strength, 
a second primary current (IS) configured to conduct a second primary current (secondary winding 2) having a second current strength, 
a magnetic core (paragraph 0017 discloses core 10) that encircles the first primary conductor (paragraph 0017 discloses primary winding 1 is formed from a conductor which is passed through the core 10) and the second primary conductor (secondary winding 2) such that the first primary current generates (IP) a first magnetic field component in the magnetic core (inherently the primary current would generate a primary magnetic field), and the second primary current (IS) generates a second magnetic field component in the magnetic core (inherent property), wherein the first magnetic field component and the second magnetic field component superpose to a total magnetic field (paragraph 0023), and 
an evaluation unit (measurement and control circuit 20) comprising a secondary conductor (secondary winding 2), at least one segment of which is encircled by the magnetic core (paragraph 0017 discloses a fluxgate with secondary winding 2 and core 10), and a controllable voltage source that is connected to the secondary conductor and is configured to apply a voltage with controllable polarity to the secondary conductor, so that a corresponding secondary current flows through the secondary conductor; wherein the evaluation unit is (paragraph 0017, 0030 discloses secondary winding 2 is connected in series with controlled voltage S through the secondary winding) configured to 
generate, based on the total magnetic field in the magnetic core, a signal representing the superposition of the first current strength and the second current strength (paragraph 0023 and fig 3a discloses the magnetic field produced by the primary current iP is additively superimposed in the soft-magnetic core 10 on the magnetic field of the secondary current iS, and this can be represented as a shift of the magnetization characteristic along the abscissa),
determine a spectrum of the secondary current (abstract and paragraph 0030 disclose the control unit 20 evaluate the spectrum of the measuring signal which is the spectrum of the secondary current), and 
determine, based on the spectrum, a frequency of the first primary current (paragraph 0030 discloses to measure the frequency of the primary current, measurement and control unit 20 can be configured to regularly sample secondary current i.sub.S (i.e., measuring signal u.sub.SH, which represents the secondary current) and to calculate a spectrum from sampled values i.sub.S[n]) as well as an amplitude of the first primary current at the corresponding frequency (paragraph 0023 and fig. 3s discloses and show the amplitude of the primary is in*N and equation (3) show the relationship between ip and is). 

Regarding to claim 12, BOETTCHER discloses a method for contactless current measurement at a first primary conductor (primary winding 1) and a second primary conductor (secondary winding 2), the first primary conductor being configured to conduct a first primary current (IP) having a first current strength, and the second primary conductor (Is) being configured to conduct a second primary current having a second current strength, 
a magnetic core (paragraph 007 discloses core 10) encircling the first primary conductor (paragraph 0017 discloses primary winding 1 is formed from a conductor which is passed through the core 10)  and the second primary conductor (secondary winding 2) such that the first primary current generates a first magnetic field component (inherently the primary current would generate a primary magnetic field) and the second primary current generates a second magnetic field component and the first magnetic field component (inherent property) and the second magnetic field component superpose to a total magnetic field (paragraph 0023), the method comprising: 
applying a voltage with controllable polarity to a secondary conductor (fig. 1 and 4 shows a controllable Q connected in series with secondary winding 2), at least one segment of which is encircled by the magnetic core so that a corresponding secondary current flows through the secondary conductor (paragraph 0017 discloses a fluxgate with secondary winding 2 and core 10);
detecting the total magnetic field in the magnetic core based on the secondary current and generating from the total magnetic field detected in the magnetic core a signal corresponding to the superposition of the first current strength and the second current strength (paragraph 0023 and fig 3a discloses the magnetic field produced by the primary current iP is additively superimposed in the soft-magnetic core 10 on the magnetic field of the secondary current iS), and 
determining a spectrum of the secondary current (abstract and paragraph 0030 disclose the control unit 20 evaluate the spectrum of the measuring signal which is the spectrum of the secondary current); and 
determining, based on the spectrum, a frequency of the first primary current (paragraph 0030 discloses to measure the frequency of the primary current, measurement and control unit 20 can be configured to regularly sample secondary current i.sub.S (i.e., measuring signal u.sub.SH, which represents the secondary current) and to calculate a spectrum from sampled values i.sub.S[n]) as well as an amplitude of the first primary current at the corresponding frequency (paragraph 0023 and fig. 3s discloses and show the amplitude of the primary is in*N and equation (3) show the relationship between ip and is). 

Regarding to claim 4, BOETTCHER discloses the current sensor arrangement in accordance with claim 1, wherein the evaluation unit comprises: 
a control unit (measurement and control circuit 20), coupled to the secondary conductor and the controllable voltage source (Q) and configured to continuously detect the completion of a magnetic saturation in the core (abstract) and, upon detecting the magnetic saturation of the core, to control the voltage source to reverse the polarity of the voltage in order to reverse the magnetization of the magnetic core (abstract and paragraph 0025), and 
a current evaluation unit (measurement and control circuit 20) that is configured to generate a measurement signal representing the secondary current (fig. 3) to determine the spectrum of the secondary signal based on the measurement signal and to determine from the spectrum of the secondary current the frequency of the first primary current, as well as the amplitude of the first primary current at the corresponding frequency (abstract, fig. 3 shows the signals represent the frequency amplitude of IP and IS). 

Regarding to claim 15, BOETTCHER discloses the method in accordance with claim 12, further comprising: 
continuously detecting when a magnetic saturation of the core is reached and, upon detection of the magnetic saturation of the core, reversing the polarity of the voltage in order to reverse magnetize the magnetic core (abstract), 
generating a measurement signal representing the secondary current (abstract discloses measurement and control unit is coupled to the secondary conductor and configured to generate a measuring signal that represents the secondary current), and determining the spectrum of the secondary signal based on the measurement signal (abstract discloses the measurement and control unit is configured to evaluate a spectrum of the measuring signal),
determining the frequency of the first primary current based on the spectrum (abstract discloses the measurement and control unit is configured to evaluate a spectrum of the measuring signal and determine a frequency of a current passing through the primary conductor based on the spectrum) and 
determining the amplitude of the first primary current at the corresponding frequency based on the spectrum (paragraph 0023 and fig. 3s discloses and show n*N and equation (3) show the relationship between ip and is). 


Regarding to claims 5 and 16, BOETTCHER discloses the current sensor arrangement (method) in accordance with claims 4 and 15, wherein the control unit is coupled to the current evaluation unit and is additionally configured to detect, by evaluating the measurement signal, that the magnetic saturation of the magnetic core has been reached, when the measurement signal exceeds a defined maximum value or falls below a defined minimum value (paragraph 0021). 

Regarding to claims 7 and 18, BOETTCHER discloses the current sensor arrangement (method) in accordance with claims 6 and 17 respectively, wherein the current evaluation unit (measurement and control circuit 20) is configured to periodically sample the measurement signal (paragraph 0024 discloses sampled at least once during a magnetization reversal process in order to obtain measured values to calculate the primary current … and paragraph 0030 discloses control unit 20 can be configured to regularly sample secondary current) and to calculate from the sampled values by means of spectral transformation a digital spectrum of the measurement signal to obtain the spectrum of the secondary current (using a fast Fourier transform (FFT) algorithm). 

Regarding to claims 8 and 19, BOETTCHER discloses the current sensor arrangement (method) in accordance with claims 7 and 18 respectively, wherein the secondary current has an oscillation frequency, and 
wherein the spectrum of the secondary current has a main lobe at the oscillation frequency of the secondary current and two side lobes symmetrical to the main lobe (paragraph 0032 and claim 5), and 
wherein the frequency of the primary current is determined from the distance between the main and side lobes or from the distance between the two side lobes (paragraph 0032 and claim 5). 

Regarding to claims 9 and 20, BOETTCHER discloses the current sensor arrangement (method) in accordance with claims 8 and 19 respectively, wherein the distance between main lobe and one of the neighboring side lobes corresponds to the frequency of the primary current (claim 6). 

Regarding to claim 22, BOETTCHER discloses the method in accordance with claim 12, wherein a near field of the first primary conductor and/or a near field of the second primary conductor or the near fields of both primary conductors is/are determined and from this the first primary current or the second primary current or both is/are determined (fig. 3 and paragraph 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOETTCHER as applied to claim 1 and 12 respectively above, and further in view of Neti et al. (US 20170176567, hereinafter Neti)

Regarding to claims 2 and 13, BOETTCHER discloses the current sensor arrangement in accordance with claims 1 and 12 respectively, wherein the first primary current (IP) flows in the first primary conductor (primary winding 1) and the second primary (IS) current flows in the second primary conductor (secondary winding 2) such that, in the magnetic core (core 10), the first magnetic field component is directed in the opposite direction of the second magnetic field component (fig. 1). 

Regarding to claim 11, BOETTCHER discloses the current sensor arrangement in accordance with claim 1, except wherein the magnetic field evaluation unit has at least one magnetic field probe and is configured to determine, by means of the at least one magnetic field probe, a near field of the first primary conductor and/or a near field of the second primary conductor or the near fields of both primary conductors and to determine therefrom the first primary current or the second primary current or both. 
Neti discloses a current sensor (fig. 5) include a ring shape core encircled primary conductor 42 and secondary conductor 44. A probe (sense coil) connects to the evaluation circuit 24 for detect the primary current based on the magnetic field generated by primary conductor.
Therefore, at the time before the effective filing date, it would be obvious to incorporate the current probe (sensed coil) of Neti into BOETTCHER in order to input the measured signals into the evaluation circuit for determining the measured current.


Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOETTCHER in view of Neti as applied to claim 2 and 13 respectively above, and further in view of Koch et al. (US 20090315536, hereinafter Koch)

Regarding to claims 3 and 14, BOETTCHER in view of Neti discloses the current sensor arrangement in accordance with claims 2 and 13, except wherein the first primary current and the second primary current have identical frequencies.
Paragraph 0036 of Koch discloses the frequency of first primary current and the second primary current is same or equal. 
Therefore, at the time before the effective filing date, it would be obvious to incorporate the current sensor of Koch into BOETTCHER in view of Neti in such aliasing .

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 10 and 21, the prior arts of record, alone or in combination does not fairly teach or suggest “determining the time span during which the measurement signal exceeds the defined maximum value and generating a positive signal corresponding to this time span, and determining the time span during which the measurement signal falls below a defined minimum value and generating a negative signal corresponding to this time span, and comparing the positive signal with the negative signal” including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SON T LE/Primary Examiner, Art Unit 2863